The defendant was convicted of the offense denounced by section 7700 of the Code of 1907 as amended by act approved March 17, 1915 (Acts 1915, p. 137) and as a punishment for the offense was sentenced to a term of 2 years in the penitentiary.
The appeal is on the record without a bill of exceptions; and, as we have repeatedly held the court will not review the trial court on the refusal of charges requested by the defendant, in the absence of a bill of exceptions setting out the evidence or some of its tendencies. Mitchell v. State,14 Ala. App. 104, 71 So. 982; Dorough v. State, 14 Ala. App. 110,72 So. 208.
The proceedings in the case appearing of record here are, in all things, regular and the judgment and sentence will be affirmed.
Affirmed.